Citation Nr: 1001242	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-17 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to April 
1945.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
RO in Chicago, Illinois, which denied service connection for 
the cause of the Veteran's death.

In September 2009, the appellant testified at a Travel Board 
hearing at the Chicago RO before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is warranted before 
this claim can be properly adjudicated. 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice should generally be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the context of a claim for 
Dependency and Indemnity Compensation (DIC) benefits, VCAA 
notice must include: (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Here, the appellant was sent an October 2005 letter that did 
not provide a statement of the conditions for which the 
Veteran was service connected at the time of his death or an 
explanation of the evidence required to substantiate a claim 
based on a condition not yet service connected.  Thus, the 
October 2005 letter did not satisfy all of the elements under 
Hupp.  Therefore, this claim must be remanded in order to 
provide the appellant with a letter complying with the notice 
requirements set forth in Hupp and all other notice 
requirements under the VCAA.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In cause of death cases, a medical examination or opinion is 
necessary if there is competent evidence to establish the 
cause of death, an indication that the cause of death may be 
associated with service or a service connected disability, 
and insufficient medical evidence to render a decision on the 
claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 
(2007); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Here, the appellant argues that the Veteran's service-
connected anxiety neurosis caused his death or contributed to 
the conditions from which he died as set forth in the 
Certificate of Death.  The Veteran's service treatment 
records reflect that he complained of chest pain in 
conjunction with his anxiety, and a July 2005 letter from 
Doctor N., a physician who had treated the Veteran, states 
that the Veteran's chronic obstructive pulmonary disease, 
coronary artery disease, hyperthyroidism, gout, and 
hyperlipidemia were connected to his history of neurosis.  
The Board finds that a medical opinion is warranted stating 
the degree of likelihood that the Veteran's anxiety neurosis 
was either the principal cause of death or contributed 
substantially and materially to the Veteran's death.

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction 
(AOJ) should provide the appellant all 
notification required by the VCAA with 
respect to this claim.  Any notice given, 
or action taken thereafter, must comply 
with current, controlling legal guidance.  
Pursuant to Hupp, the notice must include 
(1) a statement of the conditions the 
Veteran was service-connected for at the 
time of his death; (2) an explanation of 
the evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  

2.  The AOJ should obtain a medical 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) that the Veteran's 
anxiety neurosis caused or contributed 
substantially or materially to his death 
or the conditions from which he died as 
set forth in the Certificate of Death, or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability).  The examiner must note in 
the opinion that the evidence in the 
claims file has been reviewed.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  

If the examiner is not able to provide an 
opinion without resorting to speculation, 
the examiner must state the reasons why 
such an opinion cannot be rendered. 

3.  After the above development is 
completed as well as any other development 
that may be warranted, the AOJ should 
readjudicate the claim on the merits.  If 
the benefits sought are not granted, the 
appellant and her representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

